DETAILED ACTION
Status of Application
	This action follows a reply filed on 02/18/2021.  Per the reply, claims 1, 11, 12, 14, 18 and 19 have been amended and claims 6-10 and 13 cancelled.   No new claims have been added.  Accordingly, claims 1-5, 11, 12 and 14-19 remain pending and under examination herein.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objection(s)/Rejection(s)
Applicant’s arguments, see pages 8-12, filed 02/18/2021, with respect to Liu et al, Gustafsson et al and Garoff et al have been fully considered and are persuasive.  The rejection of claims 1-19 under 35 U.S.C. 103 and of claims 12, 14, 18 and 19 under 35 U.S.C. 102(a)(1)/103 have been withdrawn.  Further, any objection or rejection under 35 U.S.C. 112 set forth in the last Office action, but not explicitly repeated herein, is hereby withdrawn.

Objection – Claim(s)
	Claim 11 is objected to because of the following informalities:  in subparagraph (ii), it is suggested that “a first” be amended to –the first-- to clarify the apparent intention to include the first ethylene homopolymer (i.e., product of step (i)) in the second polymerization step (ii) (cf., claim 1, lines 11-12).    Appropriate correction of the afore-noted claim is required.  


Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11, 12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Evidence that claims 1 and 11 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed on 02/18/2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated: “Amended claim 1 further defines that the first ethylene homo- or copolymer and the first homo-copolymer mixture must both be ethylene homopolymers, while the MFR2 of the first ethylene homopolymer is higher than the MFR2 of the first ethylene homopolymer mixture (“reverse mode”).” (Reply, p. 9; emphasis added). This statement indicates that the invention is different from what is defined in the claim(s) because, as amended, claims 1 and 11 each specify the exact opposite relationship, viz., that the MFR2 of the first ethylene homopolymer is lower than the MFR2 of the first ethylene homopolymer mixture (cf., claim 1, final two lines and claim 11, lines 22-23).  Further, claims 2-5, 12 and 14-17 are subsumed in this ground of rejection because each claim incorporates via dependency the aforementioned language of claim 1 or 11, which renders their claimed subject matter different in scope from what applicant regards as the invention as reflected in the argument presented on page 9 of the reply.      

Claims 1-5, 11, 12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, the claim is ambiguous, hence indefinite, as to scope of PE1, PEM1 and PEM2.  Note that whereas (PE1) and (PEM1) are used to designate respectively a first ethylene homopolymer and a first ethylene polymer mixture comprising the first ethylene homopolymer and a second ethylene homopolymer in lines 5-6 and 12-13, the claim subsequently refers to “the first ethylene homo- or copolymer” and “the second ethylene homo- or copolymer” in defining “said second ethylene polymer mixture (PEM2)” (cf., final subparagraph).   This creates uncertainty as to the composition of (PE1) and (PEM1) and, consequently, of (PEM2), intended to be covered by the claim.  For purposes of substantive examination, an assumption has been made that claim 1 is limited to producing a first ethylene homopolymer (PE1) and a first ethylene polymer mixture comprising the first ethylene homopolymer and a second ethylene homopolymer (PEM1), consistent with the applicant’s argument (see reply, page 9).  However, clarification and appropriate amendment of claim 1 is required.  
Claims 2-5 inherit the indefiniteness ascribed to the parent claim above.  
	Regarding Claim 2, the claim is indefinite as inconsistent with the base claim in reciting “the α-olefin used in the different polymerisation steps … ,” since only polymerisation step (iii) in claim 1 permits the inclusion of an alpha-olefin comonomer.  In other words, of the three polymerization steps recited in amended claim 1, steps (i) and (ii) are positively limited to homopolymerising ethylene; therefore, the reference in claim 2 to “the different polymerisation steps” engenders confusion and is inconsistent with the relevant limitations of claim 1.  
	Regarding Claim 11, the claim is internally inconsistent in first reciting “(ii) homopolymerising ethylene in a second polymerization step” and then referring to “a second ethylene copolymer (PE2)” cf. line 11).  Given the “homopolymerising” limitation, it is not seen wherein production of an ethylene copolymer in step (ii) is possible.  Claims 12 and 14-17 inherit the indefiniteness ascribed to parent claim 11 above.  	
	Regarding Claims 18 and 19, the claims are indefinite due to dependency on a cancelled claim (viz., claim 10).  Further, applicant is advised that should the indefiniteness be cured by changing dependency to claim 1, then claims 18 and 19 would be objected to as being duplicative of claims 12 and 14, respectively, in accordance with MPEP 608.01 (m).  

Conclusion
	Claims 1-5, 11, 12 and 14-17, as best understood, are deemed free of the prior art.  However, in view of the new grounds of rejection under 35 U.S.C. 112 set forth above, no claims are in condition for allowance at this time.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



/FMTeskin/04-16-21